Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT




COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of April  8, 2016,
by and between URANIUM RESOURCES, INC., a Delaware corporation (the “Company”),
and ASPIRE CAPITAL FUND, LLC, an Illinois limited liability company (the
“Buyer”).  Capitalized terms used herein and not otherwise defined herein are
defined in Section 10 hereof.




WHEREAS:




Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, up to
Twelve Million Dollars ($12,000,000) of the Company’s common stock, par value
$0.001 (the “Common Stock”).  The shares of Common Stock to be purchased
hereunder are referred to herein as the “Purchase Shares.”




NOW THEREFORE, the Company and the Buyer hereby agree as follows:




1.

PURCHASE OF COMMON STOCK.  




Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Buyer, and the Buyer has the obligation to purchase
from the Company, Purchase Shares as follows:




(a)

Commencement of Purchases of Common Stock.  After the Commencement Date (as
defined below), the purchase and sale of Purchase Shares hereunder shall occur
from time to time upon written notices by the Company to the Buyer on the terms
and conditions as set forth herein following the satisfaction of the conditions
(the “Commencement”) as set forth in Sections 6 and 7 below (the date of
satisfaction of such conditions, the “Commencement Date”).




(b)

The Company’s Right to Require Regular Purchases.  Subject to the terms and
conditions of this Agreement, on any given Business Day after the Commencement
Date, the Company shall have the right but not the obligation to direct the
Buyer by its delivery to the Buyer of a Purchase Notice from time to time, and
the Buyer thereupon shall have the obligation, to buy the number of Purchase
Shares specified in such notice, up to 75,000 Purchase Shares, on such Business
Day (as long as such notice is delivered on or before 5:00 p.m. Eastern time on
such Business Day) (each such purchase, a “Regular Purchase”) at the Purchase
Price on the Purchase Date; however, in no event shall the Purchase Amount of a
Regular Purchase exceed Three Hundred Thousand Dollars ($300,000) per Business
Day.  The Company may deliver additional Purchase Notices to the Buyer from time
to time so long as the most recent purchase has been completed.  The share
amounts in this Section 1(b) shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split, or other similar transaction.




(c)

VWAP Purchases.  Subject to the terms and conditions of this Agreement, in
addition to purchases of Purchase Shares as described in Section 1(b) above,
with one Business Day’s prior written notice (as long as such notice is
delivered on or before 5:00 p.m. Eastern time on the Business Day immediately
preceding the VWAP Purchase Date), the Company shall also have the right but not
the obligation to direct the Buyer by the Company’s delivery to the Buyer of a
VWAP Purchase Notice from time to time, and the Buyer thereupon shall have the
obligation, to buy the VWAP Purchase Share











--------------------------------------------------------------------------------

Percentage of the trading volume of the Common Stock on the VWAP Purchase Date
up to the VWAP Purchase Share Volume Maximum on the VWAP Purchase Date (each
such purchase, a “VWAP Purchase”) at the VWAP Purchase Price.  The Company may
deliver a VWAP Purchase Notice to the Buyer on or before 5:00 p.m. Eastern time
on a date on which (i) the Company also submitted a Purchase Notice for a
Regular Purchase of at least 75,000 Purchase Shares to the Buyer and (ii) the
Closing Sale Price is higher than $0.50.  A VWAP Purchase shall automatically be
deemed completed at such time on the VWAP Purchase Date that the Sale Price
falls below the VWAP Minimum Price Threshold; in such circumstance, the VWAP
Purchase Amount shall be calculated using (i) the VWAP Purchase Share Percentage
of the aggregate shares traded on the Principal Market for such portion of the
VWAP Purchase Date prior to the time that the Sale Price fell below the VWAP
Minimum Price Threshold and (ii) a VWAP Purchase Price calculated using the
volume weighted average price of Common Stock sold during such portion of the
VWAP Purchase Date prior to the time that the Sale Price fell below the VWAP
Minimum Price Threshold.  Each VWAP Purchase Notice must be accompanied by
instructions to the Company’s Transfer Agent to immediately issue to the Buyer
an amount of Common Stock equal to the VWAP Purchase Share Estimate, a good
faith estimate by the Company of the number of Purchase Shares that the Buyer
shall have the obligation to buy pursuant to the VWAP Purchase Notice.  In no
event shall the Buyer, pursuant to any VWAP Purchase, purchase a number of
Purchase Shares that exceeds the VWAP Purchase Share Estimate issued on the VWAP
Purchase Date in connection with such VWAP Purchase Notice; however, the Buyer
will immediately return to the Company any amount of Common Stock issued
pursuant to the VWAP Purchase Share Estimate that exceeds the number of Purchase
Shares the Buyer actually purchases in connection with such VWAP Purchase.  Upon
completion of each VWAP Purchase Date, the Buyer shall submit to the Company a
confirmation of the VWAP Purchase in form and substance reasonably acceptable to
the Company.  The Company may deliver additional VWAP Purchase Notices to the
Buyer from time to time so long as the most recent purchase has been completed.
 

 

(d)

Payment for Purchase Shares.  For each Regular Purchase, the Buyer shall pay to
the Company an amount equal to the Purchase Amount as full payment for such
Purchase Shares via wire transfer of immediately available funds on the same
Business Day that the Buyer receives such Purchase Shares.  For each VWAP
Purchase, the Buyer shall pay to the Company an amount equal to the VWAP
Purchase Amount as full payment for such Purchase Shares via wire transfer of
immediately available funds on the third Business Day following the VWAP
Purchase Date.  All payments made under this Agreement shall be made in lawful
money of the United States of America via wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement.  Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day.  

 

(e)

Purchase Price Floor.  The Company and the Buyer shall not effect any sales
under this Agreement on any Purchase Date where the Closing Sale Price is less
than the Floor Price.  “Floor Price” means $0.50 per share of Common Stock,
which shall be appropriately adjusted for any reorganization, recapitalization,
stock dividend, stock split, reverse stock split or other similar transaction.




(f)

Records of Purchases.  The Buyer and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each purchase, or shall use such other method reasonably
satisfactory to the Buyer and the Company to reconcile the remaining Available
Amount.








-2-




--------------------------------------------------------------------------------



(g)

Taxes.  The Company shall pay any and all transfer, stamp or similar taxes that
may be payable with respect to the issuance and delivery of any shares of Common
Stock to the Buyer made under this Agreement.




(h)

Compliance with Principal Market Rules.  Notwithstanding anything in this
Agreement to the contrary, and in addition to the limitations set forth in
Section 1(e), the Company shall not effect any sale under this Agreement and the
Buyer shall not have the right or the obligation to purchase shares of Common
Stock under this Agreement nor acquire the Commitment Shares (as defined in
Section 4(e) hereof) until and if the transaction contemplated by this Agreement
has been approved by the Company’s stockholders.  The Company shall promptly
seek stockholder approval of this transaction.  The Company shall not be
required or permitted to issue, and the Buyer shall not be required to purchase,
any shares of Common Stock under this Agreement if such issuance would violate
the rules or regulations of the Principal Market.  




(i)

Beneficial Ownership Limitation.  The Company shall not issue and the Buyer
shall not purchase any shares of Common Stock under this Agreement if such
shares proposed to be issued and sold, when aggregated with all other shares of
Common Stock then owned beneficially (as calculated pursuant to Section 13(d) of
the Exchange Act and Rule 13d-3 promulgated thereunder) by the Buyer and its
affiliates would result in the beneficial ownership by the Buyer and its
affiliates of more than 19.99% of the then issued and outstanding shares of
Common Stock.




2.

BUYER’S REPRESENTATIONS AND WARRANTIES.




The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:




(a)

Investment Purpose.  The Buyer is entering into this Agreement and acquiring the
Commitment Shares (as defined in Section 4(e) hereof) and the Purchase Shares
(the Purchase Shares and the Commitment Shares are collectively referred to
herein as the “Securities”), for its own account for investment only and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof; provided however, by making the representations herein,
the Buyer does not agree to hold any of the Securities for any minimum or other
specific term.

 

(b)

Accredited Investor Status.  The Buyer is an “accredited investor” as that term
is defined in Rule 501(a)(3) of Regulation D of the 1933 Act.




(c)

Reliance on Exemptions.  The Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.




(d)

Information.  The Buyer has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities that have been reasonably requested by the
Buyer, including, without limitation, the SEC Documents (as defined in Section
3(f) hereof).  The Buyer understands that its investment in the Securities
involves a high degree of risk.  The Buyer (i) is able to bear the economic risk
of an investment in the Securities





-3-




--------------------------------------------------------------------------------

including a total loss, (ii) has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
proposed investment in the Securities and (iii) has had an opportunity to ask
questions of and receive answers from the officers of the Company concerning the
financial condition and business of the Company and other matters related to an
investment in the Securities.  Neither such inquiries nor any other due
diligence investigations conducted by the Buyer or its representatives shall
modify, amend or affect the Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below.  The Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.




(e)

No Governmental Review.  The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.




(f)

Transfer or Sale.  The Buyer understands that except as provided in the
Registration Rights Agreement (as defined in Section 4(a) hereof): (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder or (B) an exemption
exists permitting such Securities to be sold, assigned or transferred without
such registration; (ii) any sale of the Securities made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if Rule
144 is not applicable, any resale of the  Securities under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.




(g)

Organization.  The Buyer is a limited liability company duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
is organized, and has the requisite organizational power and authority to own
its properties and to carry on its business as now being conducted.




(h)

Validity; Enforcement.  This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and is a valid and binding
agreement of the Buyer enforceable against the Buyer in accordance with its
terms, subject as to enforceability to (i) general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of the Transaction Documents by the Buyer and the
consummation by it of the transactions contemplated hereby and thereby do not
conflict with the Buyer’s certificate of organization or operating agreement or
similar documents, and do not require further consent or authorization by the
Buyer, its managers or its members.




(i)

Residency.  The Buyer is a resident of the State of Illinois.








-4-




--------------------------------------------------------------------------------



(j)

No Prior Short Selling.  The Buyer represents and warrants to the Company that
at no time prior to the date of this Agreement has any of the Buyer, its agents,
representatives or affiliates engaged in or effected, in any manner whatsoever,
directly or indirectly, any (i) “short sale” (as such term is defined in Section
242.200 of Regulation SHO of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)) of the Common Stock or (ii) hedging transaction, which
establishes a net short position with respect to the Common Stock.




3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.




The Company represents and warrants to the Buyer that as of the date hereof and
as of the Commencement Date:




(a)

Organization and Qualification.  The Company and its “Subsidiaries” (which for
purposes of this Agreement means any entity in which the Company, directly or
indirectly, owns more than 50% of the voting stock or capital stock or other
similar equity interests) are corporations, limited liability companies or other
entities duly organized and validly existing in good standing under the laws of
the jurisdiction in which they are incorporated or organized, and have the
requisite corporate or organizational power and authority to own their
properties and to carry on their business as now being conducted.  Each of the
Company and its Subsidiaries is duly qualified as a foreign corporation, limited
liability company or other business entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing could not
reasonably be expected to have a Material Adverse Effect.  As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on any
of: (i) the business, properties, assets, operations, results of operations or
financial condition of the Company and its Subsidiaries, if any, taken as a
whole, or (ii) the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined in Section 3(b) hereof).
 The Company has no material Subsidiaries except as set forth on Schedule 3(a).




(b)

Authorization; Enforcement; Validity.  (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and each of the other
agreements entered into by the parties on the Commencement Date and attached
hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company’s Board of
Directors or duly authorized committee thereof, do not conflict with the
Company’s Restated Certificate of Incorporation, as amended and as in effect on
the date hereof (the “Certificate of Incorporation”), or Amended and Restated
Bylaws, as amended and as in effect on the date hereof (the “Bylaws”), and do
not require further consent or authorization by the Company, its Board of
Directors or its stockholders (other than as contemplated by Section 1(h)
hereof), (iii) this Agreement has been, and each other Transaction Document
shall be on the Commencement Date, duly executed and delivered by the Company
and (iv) this Agreement constitutes, and each other Transaction Document upon
its execution on behalf of the Company, shall constitute, the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by (y) general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting





-5-




--------------------------------------------------------------------------------

generally, the enforcement of creditors' rights and remedies and (z) public
policy underlying any law, rule or regulation (including any federal or states
securities law, rule or regulation) with regards to indemnification,
contribution or exculpation.  The Board of Directors of the Company or duly
authorized committee thereof has approved the resolutions (the “Signing
Resolutions”) substantially in the form as set forth as Exhibit B-1 attached
hereto to authorize this Agreement and the transactions contemplated hereby.
 The Signing Resolutions are valid, in full force and effect and have not been
modified or supplemented in any material respect other than by the resolutions
set forth in Exhibit B-2 attached hereto regarding the registration statement
referred to in Section 4 hereof.  The Company has delivered to the Buyer a true
and correct copy of the Signing Resolutions as approved by the Board of
Directors of the Company or an appropriate Board committee.  




(c)

Capitalization.  As of the date hereof, the authorized capital stock of the
Company consists of 100,000,000 shares of Common Stock, par value $0.001, of
which as of the date hereof, 5,628,459 shares are issued and 5,620,434 shares
are outstanding, 8,025 shares are held as treasury shares, 96,594 shares are
reserved for future issuance pursuant to the Company’s equity incentive plans,
of which approximately 44,085 shares remain available for future option grants
or stock awards, and 1,228,784  shares are issuable and reserved for issuance
pursuant to securities (other than stock options or equity based awards issued
pursuant to the Company’s stock incentive plans) exercisable or exchangeable
for, or convertible into, shares of Common Stock.  All of such outstanding
shares have been, or upon issuance will be, validly issued and are fully paid
and non-assessable.  Except as disclosed in Schedule 3(c), (i) no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company, (ii)
there are no outstanding debt securities of the Company or any of its
Subsidiaries, (iii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no material agreements or arrangements under which
the Company or any of its Subsidiaries is obligated to register the sale of any
of their securities under the 1933 Act (except the Registration Rights
Agreement), (v) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.  The
Company has furnished or made available to the Buyer true and correct copies of
the Company’s Certificate of Incorporation and Bylaws.




(d)

Issuance of Securities.  The Commitment Shares have been duly authorized and,
upon issuance in accordance with the terms hereof, the Commitment Shares shall
be (i) validly issued, fully paid and non-assessable and (ii) free from all
taxes, liens and charges with respect to the issuance thereof.  At least an
additional 5,000,000 shares of Common Stock have been duly authorized and
reserved for issuance upon future purchase as Purchase Shares under this
Agreement.  Upon issuance and payment therefore in accordance with the terms and
conditions of this Agreement, such Purchase Shares shall be validly issued,
fully paid and non-assessable and free from all taxes, liens and charges





-6-




--------------------------------------------------------------------------------

with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.




(e)

No Conflicts.  Except as disclosed in Schedule 3(e), the execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the reservation for issuance and issuance of the Purchase
Shares) will not (i) result in a violation of the Certificate of Incorporation,
including any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of the Company, or the Bylaws or (ii)
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or
result, to the Company’s knowledge, in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
defaults, terminations, amendments, accelerations, cancellations and violations
under clause (ii), which could not reasonably be expected to result in a
Material Adverse Effect.  Except as disclosed in Schedule 3(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Certificate of Incorporation, including any Certificate of Designation,
Preferences and Rights of any outstanding series of preferred stock of the
Company, or Bylaws or their organizational charter or bylaws, respectively.
 Except as disclosed in Schedule 3(e), neither the Company nor any of its
Subsidiaries is in violation of any term of or is in default under any material
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to the Company or
its Subsidiaries, except for possible violations, defaults, terminations or
amendments that could not reasonably be expected to have a Material Adverse
Effect.  The business of the Company and its Subsidiaries is not being
conducted, and shall not be conducted, in violation of any law, ordinance, or
regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect.  Except as specifically
contemplated by this Agreement or as disclosed in Schedule 3(e), reporting
obligations under the 1934 Act or as required under the 1933 Act or applicable
state securities laws or the filing of a Listing of Additional Shares
Notification Form with the Principal Market, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof.  Except for reporting obligations under the
1934 Act, all consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the Commencement Date.  The Company is not
subject to any notices or actions from or to the Principal Market, other than
routine matters incident to listing on the Principal Market and not involving a
violation of the rules of the Principal Market.  To the Company’s knowledge, the
Principal Market has not commenced any delisting proceedings against the
Company.




(f)

SEC Documents; Financial Statements. Except as disclosed in Schedule 3(f), since
January 1, 2015, the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed prior to the
date hereof and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”).  As of their respective dates
(except as they have been correctly amended), the SEC





-7-




--------------------------------------------------------------------------------

Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC (except as they may have been properly amended), contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  As of
their respective dates (except as they have been properly amended), the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  Except as disclosed in Schedule 3(f) or routine correspondence,
such as comment letters and notices of effectiveness in connection with
previously filed registration statements or periodic reports publicly available
on EDGAR, to the Company’s knowledge, the Company or any of its Subsidiaries are
not presently the subject of any inquiry, investigation or action by the SEC.




(g)

Absence of Certain Changes.  Except as disclosed in Schedule 3(g), since
December 31, 2015, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries taken as a whole.  For purposes of this Agreement,
neither a decrease in cash or cash equivalents nor losses incurred in the
ordinary course of the Company’s business shall be deemed or considered a
material adverse change.  The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings.  The Company is financially solvent and is
generally able to pay its debts as they become due.




(h)

Absence of Litigation.  Except as disclosed in Schedule 3(h), to the Company’s
knowledge, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against the Company or any of the Company’s Subsidiaries or any of
the Company’s or the Company’s Subsidiaries’ officers or directors in their
capacities as such, which could reasonably be expected to have a Material
Adverse Effect (each, an “Action”).  A description of each such Action, if any,
is set forth in Schedule 3(h).  




(i)

Acknowledgment Regarding Buyer’s Status.  The Company acknowledges and agrees
that the Buyer is acting solely in the capacity of arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby.  The Company further acknowledges that the Buyer is not acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby and any advice given by the Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to the Buyer’s purchase of
the Securities.  The Company further represents to the Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives and advisors.





-8-




--------------------------------------------------------------------------------




 (j)

Intellectual Property Rights. To the Company’s knowledge, the Company and its
Subsidiaries own or possess adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights (collectively, “Intellectual Property”) necessary to conduct their
respective businesses as now conducted, except as set forth in Schedule 3(j) or
to the extent that the failure to own, possess, license or otherwise hold
adequate rights to use Intellectual Property would not, individually or in the
aggregate, have a Material Adverse Effect.  Except as disclosed in Schedule
3(j), to the Company’s knowledge, none of the Company’s active and registered
Intellectual Property will expire or terminate by the terms and conditions
thereof within two years from the date of this Agreement which could reasonably
be expected to have a Material Adverse Effect.  The Company and its Subsidiaries
do not have any knowledge of any infringement by the Company or its Subsidiaries
of any Intellectual Property of others and, except as set forth on Schedule
3(j), there is no claim, action or proceeding being made or brought against, or
to the Company’s knowledge, being threatened against, the Company or its
Subsidiaries regarding Intellectual Property, which could reasonably be expected
to have a Material Adverse Effect.




(k)

Environmental Laws.  Except as set forth on Schedule 3(k), to the Company’s
knowledge, the Company and its Subsidiaries (i) are in material compliance with
any and all applicable foreign, federal, state and local laws and regulations
relating to the protection of the environment or human health and safety and
with respect to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all material permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in material compliance with
all terms and conditions of any such permit, license or approval, except where,
in each of the three foregoing clauses, the failure to so comply or receive such
approvals could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.




(l)

Title.  The Company and its Subsidiaries have good and marketable title to all
personal property owned by them that is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in Schedule 3(l) or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries or could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  Any real property and facilities held
under lease by the Company and any of its Subsidiaries, to the Company’s
knowledge, are held by them under valid, subsisting and enforceable leases with
such exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
Subsidiaries.




(m)

Insurance.  The Company and each of its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be reasonable and customary in
the businesses in which the Company and its Subsidiaries are engaged.  To the
Company’s knowledge, since December 31, 2012, neither the Company nor any such
Subsidiary has been refused any insurance coverage sought or applied for and
neither the Company nor any such Subsidiary, to the Company’s knowledge, will be
unable to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not reasonably be expected to have
a Material Adverse Effect.





-9-




--------------------------------------------------------------------------------




(n)

Regulatory Permits.  The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses as
currently conducted, except when the failure to so possess such certificates,
authorizations or permits could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, and neither the Company nor any
such Subsidiary has received any written notice of proceedings relating to the
revocation or modification of any such material certificate, authorization or
permit.




(o)

Tax Status.  The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books reserves reasonably adequate for the payment of all unpaid and
unreported taxes or filed valid extensions) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books reserves reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.   To the Company’s knowledge,
there are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction.




(p)

Transactions With Affiliates.  Except as set forth on Schedule 3(p), and other
than the grant or exercise of stock options or any other equity securities
offered pursuant to duly adopted stock or incentive compensation plans as
disclosed on Schedule 3(c), as of the date hereof, none of the officers,
directors or employees of the Company is presently a party to any transaction
with the Company or any of its Subsidiaries (other than for services as
employees, officers and directors and reimbursement for expenses incurred on
behalf of the Company ), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a material interest or is an officer, director, trustee
or general partner.




(q)

Application of Takeover Protections.  The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities.




4.

COVENANTS.




(a)

Filing of Form 8-K and Registration Statement.  The Company agrees that it
shall, within the time required under the 1934 Act, file a Current Report on
Form 8-K disclosing this Agreement and the transaction contemplated hereby.  The
Company shall also file within ten (10) Business Days from the date hereof a new
registration statement covering the sale of the Securities by the Buyer in
accordance with the terms of the Registration Rights Agreement between the
Company and the Buyer, dated as of the date hereof (“Registration Rights
Agreement”).  





-10-




--------------------------------------------------------------------------------




(b)

Blue Sky. The Company shall take such action, if any, as is reasonably necessary
in order to obtain an exemption for or to qualify (i) the initial issuance of
the Securities to the Buyer under this Agreement and (ii) any subsequent sale of
the Securities by the Buyer, in each case, under applicable securities or “Blue
Sky” laws of the states of the United States in such states as is reasonably
requested by the Buyer from time to time, and shall provide evidence of any such
action so taken to the Buyer at its written request.




(c)

Listing.  The Company shall promptly secure the listing of all of the Securities
upon each national securities exchange and automated quotation system that
requires an application by the Company for listing , if any, upon which shares
of Common Stock are then listed (subject to official notice of issuance) and
shall maintain such listing , so long as any other shares of Common Stock shall
be so listed.  The Company shall use its reasonable best efforts to maintain the
Common Stock’s listing on the Principal Market in accordance with the
requirements of the Registration Rights Agreement.  Neither the Company nor any
of its Subsidiaries shall take any action that would be reasonably expected to
result in the delisting or suspension of the Common Stock on the Principal
Market, unless the Common Stock is immediately thereafter traded on the New York
Stock Exchange, the NYSE MKT, the Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market, the OTC Bulletin Board, or the OTCQB or OTCQX
market places of the OTC Markets.  The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section.




(d)

Limitation on Short Sales and Hedging Transactions.  The Buyer agrees that
beginning on the date of this Agreement and ending on the date of termination of
this Agreement as provided in Section 11(k), the Buyer and its agents,
representatives and affiliates shall not in any manner whatsoever enter into or
effect, directly or indirectly, any (i) “short sale” (as such term is defined in
Section 242.200 of Regulation SHO of the 1934 Act) of the Common Stock or (ii)
hedging transaction, which establishes a net short position with respect to the
Common Stock.  




(e)

Issuance of Commitment Shares.  Within five (5) Business days after stockholder
approval of the transaction contemplated by this Agreement, the Company shall
issue to the Buyer 240,000 shares of Common Stock (the “Commitment Shares”). If,
at the time of issuance of the Commitment Shares, the new registration statement
covering the sale of the Securities by the Buyer pursuant to Section 4(a) has
not yet been declared effective under the 1933 Act by the SEC, the Commitment
Shares shall be issued in certificated form and (subject to Section 5 hereof)
shall bear a restrictive legend substantially similar to the following:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.








-11-




--------------------------------------------------------------------------------

If, at the time of issuance of the Commitment Shares, the new registration
statement covering the sale of the Securities by the Buyer pursuant to Section
4(a) has been declared effective under the 1933 Act by the SEC, the Commitment
Shares shall not bear such restrictive legend.




(f)

Due Diligence.  The Buyer shall have the right, from time to time as the Buyer
may reasonably deem appropriate, to perform reasonable due diligence on the
Company during normal business hours and subject to reasonable prior notice to
the Company.  The Company and its officers and employees shall provide
information and reasonably cooperate with the Buyer in connection with any
reasonable request by the Buyer related to the Buyer’s due diligence of the
Company, including, but not limited to, any such request made by the Buyer in
connection with (i) the filing of the registration statement described in
Section 4(a) hereof and (ii) the Commencement; provided, however, that at no
time is the Company required or permitted to disclose material nonpublic
information to the Buyer or breach any obligation of confidentiality or
non-disclosure to a third party or make any disclosure that could cause a waiver
of attorney-client privilege .  Except as may be required by law, court order or
governmental authority, each party hereto agrees not to disclose any
Confidential Information of the other party to any third party and shall not use
the Confidential Information of such other party for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
 Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party.




(g)

Disposition of Securities.  The Buyer shall not sell any Securities except as
provided in this Agreement, the Registration Rights Agreement and the “Plan of
Distribution” section of the prospectus included in the Registration Statement.
 The Buyer shall not transfer any Securities except pursuant to sales described
in the “Plan of Distribution” section of the prospectus included in the
Registration Statement or pursuant to Rule 144 under the 1933 Act.  In the event
of any sales of Securities pursuant to the Registration Statement, the Buyer
will (i) effect such sales pursuant to the “Plan of Distribution” section of the
prospectus included in the Registration Statement, and (ii) will comply with all
applicable prospectus delivery requirements.  




5.

TRANSFER AGENT INSTRUCTIONS.




Within five (5) Business days after stockholder approval of the transaction
contemplated by this Agreement, the Company shall deliver to the Transfer Agent
a letter in the form as set forth as Exhibit D attached hereto with respect to
the issuance of the Commitment Shares.  On the Commencement Date, the Company
shall cause any restrictive legend on the Commitment Shares to be removed upon
surrender of the originally issued certificate(s) for such shares.  So long as
the Buyer complies with its obligations in Section 4(g), all of the Purchase
Shares to be issued under this Agreement shall be issued without any restrictive
legend unless the Buyer expressly consents otherwise.  The Company shall issue
irrevocable instructions to the Transfer Agent, and any subsequent transfer
agent, to issue Common Stock in the name of the Buyer for the Purchase Shares
(the “Irrevocable Transfer Agent Instructions”).  The Company warrants to the
Buyer that, so long as the Buyer complies with its obligations in Section 4(g),
no instruction other than the Irrevocable Transfer Agent Instructions referred
to in this Section 5, will be given by the Company to the Transfer Agent with
respect to the Purchase Shares and that the Commitment Shares and the Purchase
Shares shall otherwise be freely transferable on the books and records of the
Company as and to the extent provided in this Agreement and the Registration
Rights Agreement, subject to the provisions of Section 4(e) in the case of the
Commitment Shares.








-12-




--------------------------------------------------------------------------------



6.

CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE

SALES OF SHARES OF COMMON STOCK UNDER THIS AGREEMENT.




The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase
Shares):




(a)

The Buyer shall have executed each of the Transaction Documents and delivered
the same to the Company;




(b)

The Company’s stockholders shall have approved the transaction contemplated by
this Agreement;




(c)

The representations and warranties of the Buyer shall be true and correct as of
the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
in all material respects as of such specific date) and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants
and agreements required by this Agreement to be performed, satisfied or complied
with by the Buyer at or prior to the Commencement Date; and




(d)

A registration statement covering the sale of the Securities by the Buyer shall
have been declared effective under the 1933 Act by the SEC and no stop order
with respect to the registration statement shall be pending or threatened by the
SEC.  




7.

CONDITIONS TO THE BUYER’S OBLIGATION TO MAKE PURCHASES OF SHARES OF COMMON
STOCK.




The obligation of the Buyer to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase Shares)
and once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred:




(a)

The Company shall have executed each of the Transaction Documents and delivered
the same to the Buyer;




(b)

The Company’s stockholders shall have approved the transaction contemplated by
this Agreement;




(c)

The Company shall have issued to the Buyer the Commitment Shares and, in the
event that the Buyer shall have surrendered the originally issued
certificate(s), shall have removed the restrictive transfer legend from the
certificate representing the Commitment Shares;  




(d)

The Common Stock shall be authorized for quotation on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, other than a general halt in
trading in the Common Stock by the Principal Market under halt





-13-




--------------------------------------------------------------------------------

codes indicating pending or released material news, and the Securities shall be
approved for listing upon the Principal Market;




(e)

The Buyer shall have received the opinion of the Company’s legal counsel dated
as of the Commencement Date in customary form and substance;  




(f)

The representations and warranties of the Company shall be true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 above, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date of this Agreement and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects as of such specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Commencement Date.
 The Buyer shall have received a certificate, executed by the CEO, President or
CFO of the Company, dated as of the Commencement Date, to the foregoing effect
in the form attached hereto as Exhibit A;




(g)

The Board of Directors of the Company or a duly authorized committee thereof
shall have adopted resolutions substantially in the form attached hereto as
Exhibit B-1, which shall be in full force and effect without any amendment or
supplement thereto as of the Commencement Date;  




(h)

As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting future
purchases of Purchase Shares hereunder, 5,000,000 shares of Common Stock;




(i)

The Irrevocable Transfer Agent Instructions, in form acceptable to the Buyer
shall have been signed by the Company and the Buyer and have been delivered to
the Transfer Agent;




(j)

The Company shall have delivered to the Buyer a certificate evidencing the
incorporation and good standing of the Company in the State of Delaware issued
by the Secretary of State of the State of Delaware as of a date within ten (10)
Business Days of the Commencement Date;




(k)

[Intentionally Omitted.]




(l)

The Company shall have delivered to the Buyer a secretary’s certificate executed
by the Secretary of the Company, dated as of the Commencement Date, in the form
attached hereto as Exhibit C;




(m)

A registration statement covering the sale of (i) all of the Commitment Shares
and (ii) such number of additional Purchase Shares as reasonably determined by
the Company shall have been declared effective under the 1933 Act by the SEC and
no stop order with respect thereto shall be pending or threatened by the SEC.
 The Company shall have prepared and delivered to the Buyer a final and complete
form of prospectus, dated and current as of the Commencement Date, to be used by
the Buyer in connection with any sales of any Securities, and to be filed by the
Company one (1) Business Day after the Commencement Date pursuant to Rule
424(b).  The Company shall have made all filings under all applicable federal
and state securities laws necessary to consummate the issuance of the Commitment
Shares and the Purchase Shares pursuant to this Agreement in compliance with
such laws;





-14-




--------------------------------------------------------------------------------




(n)

No Event of Default has occurred and is continuing , or any event which, after
notice and/or lapse of time, would become an Event of Default has occurred;




(o)

On or prior to the Commencement Date, the Company shall take all necessary
action, if any, and such actions as reasonably requested by the Buyer, in order
to render inapplicable any control share acquisition, business combination,
stockholder rights plan or poison pill (including any distribution under a
rights agreement) or other similar anti-takeover provision under the Certificate
of Incorporation or the laws of the state of its incorporation, other than
Section 203 of the Delaware General Corporation Law, that is or could become
applicable to the Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company's issuance of the
Securities and the Buyer's ownership of the Securities; and




(p)

The Company shall have provided the Buyer with the information reasonably
requested by the Buyer in connection with its due diligence requests made prior
to, or in connection with, the Commencement, in accordance with the terms of
Section 4(f) hereof.




8.

INDEMNIFICATION.  




In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, members , officers, directors, and employees, and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or  document contemplated hereby or thereby,
other than with respect to Indemnified Liabilities which directly and primarily
result from (A) a breach of any of the Buyer’s representations and warranties,
covenants or agreements contained in this Agreement, or (B) the gross
negligence, bad faith or willful misconduct of the Buyer or any other
Indemnitee.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.




9.

EVENTS OF DEFAULT.  




An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:








-15-




--------------------------------------------------------------------------------



(a)

while any registration statement is required to be maintained effective pursuant
to the terms of the Registration Rights Agreement, the effectiveness of such
registration statement lapses for any reason (including, without limitation, the
issuance of a stop order) or is unavailable to the Buyer for the sale of all of
the Registrable Securities (as defined in the Registration Rights Agreement),
and such lapse or unavailability continues for a period of ten (10) consecutive
Business Days or for more than an aggregate of thirty (30) Business Days in any
365-day period, which is not in connection with a post-effective amendment to
any such registration statement or the filing of a new registration statement;
provided, however, that in connection with any post-effective amendment to such
registration statement or filing of a new registration statement that is
required to be declared effective by the SEC, such lapse or unavailability may
continue for a period of no more than thirty (30) consecutive Business Days,
which such period shall be extended for up to an additional thirty (30) Business
Days if the Company receives a comment letter from the SEC in connection
therewith;




(b)

the suspension from trading or failure of the Common Stock to be listed on a
Principal Market for a period of three (3) consecutive Business Days;




(c)

the delisting of the Common Stock from the Principal Market, and the Common
Stock is not immediately thereafter trading on the New York Stock Exchange, the
NYSE MKT, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market, the OTC Bulletin Board or the OTCQB marketplace or OTCQX
marketplace of the OTC Markets Group;




(d)

the failure for any reason by the Transfer Agent to issue Purchase Shares to the
Buyer within five (5) Business Days after the applicable Purchase Date that the
Buyer is entitled to receive;




(e)

the Company’s breach of any representation or warranty (as of the dates made),
covenant or other term or condition under any Transaction Document if such
breach could reasonably be expected to have a Material Adverse Effect and
except, in the case of a breach of a covenant which is reasonably curable, only
if such breach continues uncured for a period of at least five (5) Business
Days;




(f)

if any Person commences a proceeding against the Company pursuant to or within
the meaning of any Bankruptcy Law;




(g)

if the Company pursuant to or within the meaning of any Bankruptcy Law; (A)
commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or (E) becomes insolvent; or




(h)

a court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that (A) is for relief against the Company in an involuntary case, (B)
appoints a Custodian of the Company or for all or substantially all of its
property, or (C) orders the liquidation of the Company or any Subsidiary.




In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Closing Sale Price is below the
Floor Price, the Company may not require and the Buyer shall not be obligated or
permitted to purchase any shares of Common Stock under this Agreement.  If
pursuant to or within the meaning of any Bankruptcy Law, the Company





-16-




--------------------------------------------------------------------------------

commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors, (any of which would be an Event of Default as described in
Sections 9(f), 9(g) and 9(h) hereof) this Agreement shall automatically
terminate without any liability or payment to the Company without further action
or notice by any Person.  No such termination of this Agreement under Section
11(k)(i) shall affect the Company’s or the Buyer’s obligations under this
Agreement with respect to pending purchases and the Company and the Buyer shall
complete their respective obligations with respect to any pending purchases
under this Agreement.




10.

CERTAIN DEFINED TERMS.  




For purposes of this Agreement, the following terms shall have the following
meanings:




(a)

“1933 Act” means the Securities Act of 1933, as amended.




(b)

“Available Amount” means initially Twelve Million Dollars ($12,000,000) in the
aggregate which amount shall be reduced by the Purchase Amount each time the
Buyer purchases shares of Common Stock pursuant to Section 1 hereof.




(c)

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.




(d)

“Business Day” means any day on which the Principal Market is open for trading
during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.




(e)

“Closing Sale Price” means the last closing trade price for the Common Stock on
the Principal Market as reported by the Principal Market.




(f)

“Confidential Information” means any information disclosed by either party to
the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.





-17-




--------------------------------------------------------------------------------




(g)

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.




(h)

“Maturity Date” means the date that is thirty (30) months from the Commencement
Date.




(i)

“Person” means an individual or entity including any limited liability company,
a partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.




(j)

“Principal Market” means the Nasdaq Capital Market; provided however, that in
the event the Company’s Common Stock is ever listed or traded on the New York
Stock Exchange, the NYSE MKT, the Nasdaq Global Select Market, the Nasdaq Global
Market, Nasdaq Capital Market, the OTC Bulletin Board or either of the OTCQB
marketplace or the OTCQX marketplace of the OTC Markets Group, then the
“Principal Market” shall mean such other market or exchange on which the
Company’s Common Stock is then listed or traded.  




(k)

“Purchase Amount” means, with respect to any particular purchase made hereunder,
the portion of the Available Amount to be purchased by the Buyer pursuant to
Section 1 hereof as set forth in a valid Purchase Notice or VWAP Purchase Notice
which the Company delivers to the Buyer.




(l)

“Purchase Date” means with respect to any Regular Purchase made hereunder, the
Business Day of receipt by the Buyer of a valid Purchase Notice that the Buyer
is to buy Purchase Shares pursuant to Section 1(b) hereof.




(m)

“Purchase Notice” shall mean an irrevocable written notice from the Company to
the Buyer directing the Buyer to buy Purchase Shares pursuant to Section 1(b)
hereof as specified by the Company therein at the applicable Purchase Price on
the Purchase Date.  




(n)

 “Purchase Price” means the lesser of (i) the lowest Sale Price of the Common
Stock on the Purchase Date or (ii) the arithmetic average of the three (3)
lowest Closing Sale Prices for the Common Stock during the twelve (12)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).




(o)

“Sale Price” means any trade price for the shares of Common Stock on the
Principal Market during normal trading hours, as reported by the Principal
Market.




(p)

“SEC” means the United States Securities and Exchange Commission.




(q)

“Transfer Agent” means the transfer agent of the Company as set forth in Section
11(f) hereof or such other person who is then serving as the transfer agent for
the Company in respect of the Common Stock.




(r)

“VWAP Minimum Price Threshold” means, with respect to any particular VWAP
Purchase Notice, the Sale Price on the VWAP Purchase Date equal to the greater
of (i) 80% of the Closing





-18-




--------------------------------------------------------------------------------

Sale Price on the Business Day immediately preceding the VWAP Purchase Date or
(ii) such higher price as set forth by the Company in the VWAP Purchase Notice.




(s)

“VWAP Purchase Amount” means, with respect to any particular VWAP Purchase
Notice, the portion of the Available Amount to be purchased by the Buyer
pursuant to Section 1(c) hereof as set forth in a valid VWAP Purchase Notice
which requires the Buyer to buy the VWAP Purchase Share Percentage of the
aggregate shares traded on the Principal Market during normal trading hours on
the VWAP Purchase Date up to the VWAP Purchase Share Volume Maximum, subject to
the VWAP Minimum Price Threshold.




(t)

“VWAP Purchase Date” means, with respect to any VWAP Purchase made hereunder,
the Business Day following the receipt by the Buyer of a valid VWAP Purchase
Notice that the Buyer is to buy Purchase Shares pursuant to Section 1(c) hereof.




(u)

“VWAP Purchase Notice” shall mean an irrevocable written notice from the Company
to the Buyer directing the Buyer to buy Purchase Shares on the VWAP Purchase
Date pursuant to Section 1(c) hereof as specified by the Company therein at the
applicable VWAP Purchase Price with the applicable VWAP Purchase Share
Percentage specified therein.  




(v)

“VWAP Purchase Share Percentage” means, with respect to any particular VWAP
Purchase Notice pursuant to Section 1(c) hereof, the percentage set forth in the
VWAP Purchase Notice which the Buyer will be required to buy as a specified
percentage of the aggregate shares traded on the Principal Market during normal
trading hours up to the VWAP Purchase Share Volume Maximum on the VWAP Purchase
Date subject to Section 1(c) hereof but in no event shall this percentage exceed
thirty percent (30%) of such VWAP Purchase Date’s share trading volume of the
Common Stock on the Principal Market during normal trading hours.




(w)

 “VWAP Purchase Price” means the lesser of (i) the Closing Sale Price on the
VWAP Purchase Date; or (ii) ninety-five percent (95%) of volume weighted average
price for the Common Stock traded on the Principal Market during normal trading
hours on (A) the VWAP Purchase Date if the aggregate shares traded on the
Principal Market on the VWAP Purchase Date have not exceeded the VWAP Purchase
Share Volume Maximum, or (B) the portion of the VWAP Purchase Date until such
time as the sooner to occur of (1) the time at which the aggregate shares traded
on the Principal Market has exceeded the VWAP Purchase Share Volume Maximum, or
(2) the time at which the sale price of Common Stock falls below the VWAP
Minimum Price Threshold (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).




(x)

 “VWAP Purchase Share Estimate” means the number of shares of Common Stock that
the Company has in its sole discretion irrevocably instructed its Transfer Agent
to issue to the Buyer via the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program in connection with a VWAP Purchase Notice pursuant
to Section 1(c) hereof and issued to the Buyer’s or its designee’s balance
account with DTC through its Deposit Withdrawal At Custodian (DWAC) system on
the VWAP Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).




(y)

 “VWAP Purchase Share Volume Maximum” means a number of shares of Common Stock
traded on the Principal Market during normal trading hours on the VWAP Purchase
Date equal to:





-19-




--------------------------------------------------------------------------------

(i) the VWAP Purchase Share Estimate, divided by (ii) the VWAP Purchase Share
Percentage (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).




11.

MISCELLANEOUS.




(a)

Governing Law; Jurisdiction; Jury Trial.  The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders.  All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
 Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.




(b)

Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or PDF (or other electronic
reproduction) signature.




(c)

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.




(d)

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.




(e)

Entire Agreement.  This Agreement and the Registration Rights Agreement
supersede all other prior oral or written agreements between the Buyer, the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, the other Transaction Documents
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or





-20-




--------------------------------------------------------------------------------

undertaking with respect to such matters.  The Company acknowledges and agrees
that is has not relied on, in any manner whatsoever, any representations or
statements, written or oral, other than as expressly set forth in this
Agreement.  The Buyer and the Company agree that a certain Option Agreement,
dated as of February 3, 2016, by and between the Company and the Buyer is hereby
terminated as of the date hereof.




(f)

Notices.  Any notices, consents or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) upon receipt, when sent by electronic message (provided the recipient
responds to the message and confirmation of both electronic messages are kept on
file by the sending party); or (iv) one (1) Business Day after timely deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:




If to the Company:




Uranium Resources, Inc.

6950 South Potomac Street, Suite 300

Centennial, CO 80112

Telephone:

303-531-0470

Facsimile:

303-531-0519

Attention:  

Christopher M. Jones, CEO

Email:

cjones@uraniumresources.com




With a copy (which shall not constitute notice) to:




Hogan Lovells US LLP

One Tabor Center, Suite 1500

1200 Seventeenth Street

Denver, CO 80202

Telephone:

303-454-2449

Facsimile:

303-899-7333

Attention:

David Crandall

Email:

david.crandall@hoganlovells.com




If to the Buyer:




Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Telephone:

312-658-0400

Facsimile:

312-658-4005

Attention:

Steven G. Martin

Email:

smartin@aspirecapital.com




With a copy to (which shall not constitute delivery to the Buyer):





-21-




--------------------------------------------------------------------------------




Morrison & Foerster LLP

2000 Pennsylvania Avenue, NW, Suite 6000

Washington, DC 20006

Telephone:

202-778-1611

Facsimile:

202-887-0763

Attention:

Martin P. Dunn, Esq.

Email:

mdunn@mofo.com




If to the Transfer Agent:




Computershare Trust Company

480 Washington Blvd.

Jersey City, NJ 07310

Telephone:

201-680-3695

Facsimile:

201-680-4606

Attention:

Maura Stanley

Email:

Maura.Stanley@computershare.com




or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such change.
 Written confirmation of receipt (A) given by the recipient of such notice,
consent or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, and recipient
facsimile number, (C) electronically generated by the sender’s electronic mail
containing the time, date and recipient email address or (D) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of receipt in accordance with clause (i), (ii), (iii) or (iv) above,
respectively.




(g)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Buyer, including by merger or consolidation.
 The Buyer may not assign its rights or obligations under this Agreement.




(h)

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.




(i)

Publicity.  The Buyer shall have the right to approve before issuance any press
release, SEC filing or any other public disclosure made by or on behalf of the
Company whatsoever with respect to, in any manner, the Buyer, its purchases
hereunder or any aspect of this Agreement or the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or other public disclosure
(including any filings with the SEC) with respect to such transactions as is
required by applicable law and regulations so long as the Company and its
counsel consult with the Buyer in connection with any such press release or
other public disclosure at least two (2) Business Days prior to its release.
 The Buyer must be provided with a copy thereof at least one (1) Business Day
prior to any release or use by the Company thereof.  








-22-




--------------------------------------------------------------------------------



(j)

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.




(k)

Termination.  This Agreement may be terminated only as follows:




(i)

By the Buyer any time an Event of Default exists without any liability or
payment to the Company.  However, if pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors, (any of which would be an Event of
Default as described in Sections 9(f), 9(g) and 9(h) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without further action or notice by any Person.  No such termination of this
Agreement under this Section 11(k)(i) shall affect the Company’s or the Buyer’s
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.  




(ii)

In the event that the Commencement shall not have occurred the Company shall
have the option to terminate this Agreement for any reason or for no reason
without any liability whatsoever of either party to the other party under this
Agreement except as set forth in Section 11(k)(viii) hereof.




(iii)

In the event that the Commencement shall not have occurred on or before December
31, 2016, due to the failure to satisfy any of the conditions set forth in
Sections 6 and 7 above with respect to the Commencement, either party shall have
the option to terminate this Agreement at the close of business on such date or
thereafter without liability of either party to any other party; provided,
however, that the right to terminate this Agreement under this Section
11(k)(iii) shall not be available to either party if such failure to satisfy any
of the conditions set forth in Sections 6 and 7 is the result of a breach of
this Agreement by such party or the failure of any representation or warranty of
such party included in this Agreement to be true and correct in all material
respects .




(iv)

 At any time after the Commencement Date, the Company shall have the option to
terminate this Agreement for any reason or for no reason by delivering notice (a
“Company Termination Notice”) to the Buyer electing to terminate this Agreement
without any liability whatsoever of either party to the other party under this
Agreement except as set forth in Section 11(k)(viii) hereof.  The Company
Termination Notice shall not be effective until one (1) Business Day after it
has been received by the Buyer.




(v)

This Agreement shall automatically terminate on the date that the Company sells
and the Buyer purchases the full Available Amount as provided herein, without
any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement except as set
forth in Section 11(k)(viii) hereof.








-23-




--------------------------------------------------------------------------------



(vi)

If by the Maturity Date for any reason or for no reason the full Available
Amount under this Agreement has not been purchased as provided for in Section 1
of this Agreement, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement except
as set forth in Section 11(k)(viii) hereof.  




(vii)

Except as set forth in Sections 11(k)(i) (in respect of an Event of Default
under Sections 9(f), 9(g) and 9(h)), 11(k)(v) and 11(k)(vi), any termination of
this Agreement pursuant to this Section 11(k) shall be effected by written
notice from the Company to the Buyer, or the Buyer to the Company, as the case
may be, setting forth the basis for the termination hereof.

  

(viii)

The representations and warranties of the Company and the Buyer contained in
Sections 2, 3 and 5 hereof, the indemnification provisions set forth in Section
8 hereof and the agreements and covenants set forth in Sections 4(e), 4(g) and
11, shall survive the Commencement and any termination of this Agreement.  No
termination of this Agreement shall affect the Company’s or the Buyer’s rights
or obligations (A) under the Registration Rights Agreement, which shall survive
any such termination in accordance with its terms, or (B) under this Agreement
with respect to pending purchases and the Company and the Buyer shall complete
their respective obligations with respect to any pending purchases under this
Agreement.  




(l)

No Financial Advisor, Placement Agent, Broker or Finder.  The Company represents
and warrants to the Buyer that it has not engaged any financial advisor,
placement agent, broker or finder in connection with the transactions
contemplated hereby.  The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby.  Each party shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by such party relating to or
arising out of the transactions contemplated hereby.  Each party shall pay, and
hold the other party harmless against, any liability, loss or expense
(including, without limitation, attorneys' fees and out of pocket expenses)
arising in connection with any such claim.




(m)

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.




(n)

Failure or Indulgence Not Waiver.  No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.







*     *     *     *     *





-24-




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.










THE COMPANY:




URANIUM RESOURCES, INC.







By:/s/ Christopher M. Jones

Name: Christopher M. Jones

Title:    Chief Executive Officer







BUYER:




ASPIRE CAPITAL FUND, LLC

BY: ASPIRE CAPITAL PARTNERS, LLC

BY: SGM HOLDINGS CORP.




By: /s/ Steven G. Martin

Name: Steven G. Martin

Title:   President











-25-




--------------------------------------------------------------------------------

SCHEDULES




Schedule 3(a)

Subsidiaries

Schedule 3(c)

Capitalization

Schedule 3(e)

Conflicts

Schedule 3(f)

1934 Act Filings

Schedule 3(g)

Material Changes

Schedule 3(h)

Litigation

Schedule 3(j)

Intellectual Property

Schedule 3(k)

Environmental Laws

Schedule 3(l)

Title

Schedule 3(p)

Transactions with Affiliates




EXHIBITS




Exhibit A

Form of Officer’s Certificate

Exhibit B

Form of Resolutions of Board of Directors of the Company

Exhibit C

Form of Secretary’s Certificate

Exhibit D

Form of Letter to Transfer Agent




















--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES







Schedule 3(a) – Subsidiaries




Anatolia Resources Limited

Anatolia Uranium (BVI) Ltd

Constellres Ltd

Anatolia Uranium Pty Ltd

Mozawl Mining

Adur Madencilik Limited STI

URI, Inc.

Hydro Resources, Inc. (d/b/a HRI, Energy, Inc.)

URI Minerals, Inc.

Hydro Restoration Corporation

Belt Line Resources, Inc.

Uranco, Inc.

HRI-Churchrock, Inc.

URI Neutron Holdings I, Inc.

URI Neutron Holdings II, Inc.

Neutron Energy, Inc.

Cibola Resources LLC




On April 7, 2016, the Company together with its wholly owned subsidiary URI,
Inc. entered into a share purchase agreement  with Laramide Resources for the
sale of Hydro Resources, Inc., which owns the Churchrock and Crownpoint
properties in New Mexico. Under the terms of the share purchase agreement, the
Company and certain of its subsidiaries have agreed, subject to the execution of
definitive documentation, to transfer ownership of Hydro Resources, Inc. to
Laramide Resources or its subsidiaries. In exchange, the Company will receive
from Laramide Resources at closing, cash in the amount of $5.25 million and a
note receivable in the amount of $7.25 million payable in three equal
installments over the next three years. Laramide Resources will also assume any
liabilities related to reclamation and remediation on the subject lands. Closing
of the transaction is expected to occur during the first half of 2016, subject
to financing and other customary conditions, including applicable regulatory
approvals.




Schedule 3(c) - Capitalization




In addition to the shares of Common Stock reserved for issuance under the
Company’s equity incentive plans as disclosed in Section 3(c), the Company may
issue shares of Common Stock in connection with certain outstanding instruments,
as follows:

·

583,209 shares of Common Stock issuable upon the exercise of options issued to
former Anatolia Energy Limited option holders in connection with the Company’s
acquisition of Anatolia Energy Limited in November 2015;

·

5,832 shares of Common Stock issuable upon the exercise of options issued to
Insight Transportation Services LLC in connection with the closing of the
Company’s acquisition of Anatolia Energy Limited;

·

183,333 shares of Common Stock underlying warrants issued in connection with the
Company’s March 2015 registered direct offering;











--------------------------------------------------------------------------------



·

200,000 shares of Common Stock underlying pre-funded warrants issued to the
Buyer in April 2016; and

·

256,410 shares of Common Stock issuable upon the conversion of amounts
outstanding under the Loan Agreement with Resource Capital Fund V L.P. (“RCF”)
discussed below.




On November 13, 2013, the Company and RCF entered into a loan agreement (the
“Loan Agreement”) pursuant to which RCF provided an $8.0 million secured
convertible loan to the Company. Amounts drawn on the Loan Agreement carry an
annualized interest rate of 10%, which interest may be satisfied by the issuance
of shares of Common Stock at RCF’s option. RCF may at any time convert amounts
drawn under the Loan Agreement (including amounts previously repaid) into shares
of Common Stock at an initial rate of $31.20 per share. The conversion rate is
subject to customary anti-dilution adjustments. If RCF were to elect to convert
the $8.0 million outstanding under the Loan Agreement, the Company would issue
256,410 shares of common stock to RCF. For a more complete description of the
terms of the Loan Agreement, see the disclosure set forth under Item 3.02 to the
Form 8-K filed by the Company on February 4, 2014.




RCF also has the right to participate in offerings by the Company of equity or
equity-linked securities in proportion to RCF's partially diluted ownership in
the Company, including pursuant to this Agreement.




In addition, the Company and RCF are parties to Registration Rights Agreement,
dated March 1, 2012.  All shares issuable under the Loan Agreement are subject
to registration such agreement.




The disclosure under Schedule 3(a) regarding the Company’s entry into the share
purchase agreement with Laramide Resources is incorporated herein.




Schedule 3(e) - Conflicts




Pursuant to the Loan Agreement, the Company has obtained the consent of RCF for
entry into this Agreement.




Schedule 3(f) - 1934 Act Filings




None.




Schedule 3(g) - Material Changes




The disclosure under Schedule 3(a) regarding the Company’s entry into the share
purchase agreement with Laramide Resources is incorporated herein.




Schedule 3(h) - Litigation




Reference is made to the legal proceedings disclosed under Item 3 of the
Company’s Form 10-K for the year ended December 31, 2015 filed with the SEC on
March 18, 2016.




Schedule 3(j) - Intellectual Property




By letter dated November 20, 2015, United Rentals, Inc. (NYSE:URI) notified the
Company of certain objections to the Company’s use of (i) the ticker symbol
“URI” on the ASX, and (ii) the initials “URI” to











--------------------------------------------------------------------------------

refer to the Company in press releases and other publicly available materials.
Discussions remain ongoing between the parties, and the Company anticipates
requesting the ASX to change the Company’s ticker symbol.




Schedule 3(k) – Environmental Laws




Reference is made to the matter disclosed under the heading “Navajo EPA Letter
and UNC/GE Demand for Indemnity” under Item 3 of the Company’s Form 10-K for the
year ended December 31, 2015 filed with the SEC on March 18, 2016.




Schedule 3(l) - Title




Substantially all of the property of the Company and its Subsidiaries serves as
collateral under the Loan Agreement.




Schedule 3(p) - Transactions with Affiliates




None.














--------------------------------------------------------------------------------

EXHIBIT A




FORM OF OFFICER’S CERTIFICATE




This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(f) of that certain Common Stock Purchase Agreement dated as of April
 _____________, 2016 (the “Common Stock Purchase Agreement”), by and between
URANIUM RESOURCES, INC., a Delaware corporation (the “Company”), and ASPIRE
CAPITAL FUND, LLC, an Illinois limited liability company (the “Buyer”).  Terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Common Stock Purchase Agreement.




The undersigned, ______________, ________________ of the Company, hereby
certifies as follows:




1.

I am the _________________ of the Company and make the statements contained in
this Certificate in such capacity and not personally;




2.

The representations and warranties of the Company are true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 of the Common
Stock Purchase Agreement, in which case, such representations and warranties are
true and correct without further qualification) as of the date when made and as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date);




3.

The Company has performed, satisfied and complied in all material respects with
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the
Commencement Date.




4.

The Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency proceedings.
The Company is financially solvent and is generally able to pay its debts as
they become due.




IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.




      ___________________________________

___________________________




The undersigned as Secretary of URANIUM RESOURCES, INC., a Delaware corporation,
hereby certifies that ___________________ is the duly elected, appointed,
qualified and acting ______________ of URANIUM RESOURCES, INC. and that the
signature appearing above is his genuine signature.




___________________________________    

                                                         ­­­­­­­­­­­­­­_______________,
Secretary











--------------------------------------------------------------------------------

EXHIBIT B-1




FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT




WHEREAS, management has reviewed with the Board of Directors the background,
terms and conditions of the transactions subject to the Common Stock Purchase
Agreement (the “Purchase Agreement”) by and between the Company and Aspire
Capital Fund, LLC (“Aspire”), including all materials terms and conditions of
the transactions subject thereto, providing for the purchase by Aspire of up to
Twelve Million Dollars ($12,000,000) of the Company’s common stock, par value
$0.001 per share (the “Common Stock”); and




WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Company to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of 240,000
shares of Common Stock to Aspire as a commitment fee (the “Commitment Shares”)
and the sale of shares of Common Stock to Aspire up to the available amount
under the Purchase Agreement (the “Purchase Shares,” and together with the
Commitment Shares, the “Aspire Shares”).




Transaction Documents

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and the Chief Executive Officer and Chief
Financial Officer (the “Authorized Officers”) are severally authorized to
execute and deliver the Purchase Agreement, and any other agreements or
documents contemplated thereby including, without limitation, a registration
rights agreement (the “Registration Rights Agreement”) providing for the
registration of the shares of the Company’s Common Stock issuable in respect of
the Purchase Agreement on behalf of Aspire, with such amendments, changes,
additions and deletions as the Authorized Officers may deem to be appropriate
and approve on behalf of, the Company, such approval to be conclusively
evidenced by the signature of an Authorized Officer thereon; and

FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Company and Aspire are hereby approved and the
Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) are hereby approved and the Authorized
Officers are authorized to execute and deliver the Instructions (pursuant to the
terms of the Purchase Agreement), with such amendments, changes, additions and
deletions as the Authorized Officers may deem appropriate and approve on behalf
of, the Company, such approval to be conclusively evidenced by the signature of
an Authorized Officer thereon; and














--------------------------------------------------------------------------------

Execution of Purchase Agreement

FURTHER RESOLVED, that the Company be and it hereby is authorized to execute the
Purchase Agreement providing for the purchase of common stock of the Company
having an aggregate value of up to $12,000,000; and

Issuance of Common Stock

FURTHER RESOLVED, that the Company is hereby authorized to issue the Commitment
Shares to Aspire as Commitment Shares and that upon issuance of the Commitment
Shares pursuant to the Purchase Agreement, the Commitment Shares shall be duly
authorized, validly issued, fully paid and non-assessable; and

FURTHER RESOLVED, that the Company is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the available amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and non-assessable; and

FURTHER RESOLVED, that the Company shall initially reserve _______ shares of
Common Stock for issuance as Purchase Shares under the Purchase Agreement; and

Listing of Shares on the Nasdaq Capital Market




FURTHER RESOLVED, that the officers of the Company with the assistance of
counsel be, and each of them hereby is, authorized and directed to take all
necessary steps and do all other things necessary and appropriate to effect the
listing of the Aspire  Shares on the Nasdaq Capital Market; and




Approval of Actions




FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Company and to take all such steps as deemed necessary or appropriate, with
the advice and assistance of counsel, to cause the Company to consummate the
agreements referred to herein and to perform its obligations under such
agreements;

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the Company,
to take or cause to be taken all such further actions and to execute and deliver
or cause to be executed and delivered all such further agreements, amendments,
documents, certificates, reports, schedules, applications, notices, letters and
undertakings and to incur and pay all such fees and expenses as in their
judgment shall be necessary, proper or desirable to carry into effect the
purpose and intent of any and all of the foregoing resolutions, and that all
actions heretofore taken by any officer or director of the Company in connection
with the transactions contemplated by the agreements described herein are hereby
approved, ratified and confirmed in all respects; and




FURTHER RESOLVED, that any and all actions heretofore or hereinafter taken on
behalf of the Company by any of said persons or entities within the terms of the
foregoing resolutions are hereby approved, ratified and confirmed in all
respects as the acts and deeds of the Company.











--------------------------------------------------------------------------------




EXHIBIT B-2




FORM OF COMPANY RESOLUTIONS APPROVING REGISTRATION STATEMENT




WHEREAS, there has been presented to the Board of Directors of the Company a
Common Stock Purchase Agreement (the “Purchase Agreement”) by and among the
Corporation and Aspire Capital Fund, LLC (“Aspire”), providing for the purchase
by Aspire of up to Twelve Million Dollars ($12,000,000) of the Company’s common
stock, par value $0.001 (the “Common Stock”); and




WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has approved the Purchase Agreement and the transactions
contemplated thereby and the Company has executed and delivered the Purchase
Agreement to Aspire; and




WHEREAS, in connection with the transactions contemplated pursuant to the
Purchase Agreement, the Company has agreed to file a registration statement with
the Securities and Exchange Commission (the “Commission”) registering the
Commitment Shares (as defined in the Purchase Agreement) and the Purchase Shares
(as defined in the Purchase Agreement) and to list the Commitment Shares and
Purchase Shares on the Nasdaq Capital Market;

WHEREAS, the management of the Company has prepared an initial draft of a
Registration Statement on Form S-1 (the “Registration Statement”) in order to
register the sale of the Purchase Shares and the Commitment Shares
(collectively, the “Securities”) by Aspire; and




WHEREAS, the Board of Directors has determined to approve the Registration
Statement and to authorize the appropriate officers of the Company to take all
such actions as they may deem appropriate to effect the offering.

NOW, THEREFORE, BE IT RESOLVED, that the officers and directors of the Company
be, and each of them hereby is, authorized and directed, with the assistance of
counsel and accountants for the Company, to prepare, execute and file with the
Commission the Registration Statement, which Registration Statement shall be
filed substantially in the form presented to the Board of Directors, with such
changes therein as the Chief Executive Officer or Chief Financial Officer of the
Company shall deem desirable and in the best interest of the Company and its
stockholders (such officer’s execution thereof including such changes shall be
deemed to evidence conclusively such determination); and

FURTHER RESOLVED, that the officers of the Company be, and each of them hereby
is, authorized and directed, with the assistance of counsel and accountants for
the Company, to prepare, execute and file with the Commission all amendments,
including post-effective amendments, and supplements to the Registration
Statement, and all certificates, exhibits, schedules, documents and other
instruments relating to the Registration Statement, as such officers shall deem
necessary or appropriate (such officer’s execution and filing thereof shall be
deemed to evidence conclusively such determination); and











--------------------------------------------------------------------------------

FURTHER RESOLVED, that the execution of the Registration Statement and of any
amendments and supplements thereto by the officers of the Company be, and the
same hereby is, specifically authorized either personally or by the Chief
Executive Officer and Chief Financial Officer (the “Authorized Officers”) as
such officer’s true and lawful attorneys-in-fact and agents; and

FURTHER RESOLVED, that the Authorized Officers are hereby designated as “Agent
for Service” of the Company in connection with the Registration Statement and
the filing thereof with the Commission, and the Authorized Officers hereby are
authorized to receive communications and notices from the Commission with
respect to the Registration Statement; and

FURTHER RESOLVED, that the officers of the Company be, and each of them hereby
is, authorized and directed to pay all fees, costs and expenses that may be
incurred by the Company in connection with the Registration Statement; and

FURTHER RESOLVED, that it is desirable and in the best interest of the Company
that the Securities be qualified or registered for sale in various states; that
the officers of the Company be, and each of them hereby is, authorized to
determine the states in which appropriate action shall be taken to qualify or
register for sale all or such part of the Securities as they may deem advisable;
that said officers be, and each of them hereby is, authorized to perform on
behalf of the Company any and all such acts as they may deem necessary or
advisable in order to comply with the applicable laws of any such states, and in
connection therewith to execute and file all requisite papers and documents,
including, but not limited to, applications, reports, surety bonds, irrevocable
consents, appointments of attorneys for service of process and resolutions; and
the execution by such officers of any such paper or document or the doing by
them of any act in connection with the foregoing matters shall conclusively
establish their authority therefor from the Company and the approval and
ratification by the Company of the papers and documents so executed and the
actions so taken; and

FURTHER RESOLVED, that if, in any state where the securities to be registered or
qualified for sale to the public, or where the Company is to be registered in
connection with the public offering of the Securities, a prescribed form of
resolution or resolutions is required to be adopted by the Board of Directors,
each such resolution shall be deemed to have been and hereby is adopted, and the
Secretary is hereby authorized to certify the adoption of all such resolutions
as though such resolutions were now presented to and adopted by the Board of
Directors; and

 

FURTHER RESOLVED, that the officers of the Company with the assistance of
counsel be, and each of them hereby is, authorized and directed to take all
necessary steps and do all other things necessary and appropriate to effect the
listing of the Securities on the Nasdaq Capital Market; and

Approval of Actions

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Company and to take all such steps as are deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Company to take all such
action referred to herein and to perform its obligations incident to the
registration, listing and sale of the Securities; and

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the Company,
to take or cause to be taken all such further actions and to execute and deliver
or cause to be executed and delivered all such further











--------------------------------------------------------------------------------

agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Company in connection with the transactions contemplated by the agreements
described herein are hereby approved, ratified and confirmed in all respects.











--------------------------------------------------------------------------------

EXHIBIT C




FORM OF SECRETARY’S CERTIFICATE







This Secretary’s Certificate (the “Certificate”) is being delivered pursuant to
Section 7(l) of that certain Common Stock Purchase Agreement dated as of April
__________, 2016 (the “Common Stock Purchase Agreement”), by and between URANIUM
RESOURCES, INC., Delaware corporation (the “Company”) and ASPIRE CAPITAL FUND,
LLC, an Illinois limited liability company (the “Buyer”), pursuant to which the
Company may sell to the Buyer up to Twelve Million Dollars ($12,000,000) of the
Company’s Common Stock, par value $0.001 (the “Common Stock”).  Terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Common Stock Purchase Agreement.




The undersigned, ­­­­­­­­­­­­­­­­­­­­­_______________, Secretary of the Company,
in his capacity as such, hereby certifies as follows:



1.

I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.



2.

Attached hereto as Exhibit A and Exhibit B are true, correct and complete copies
of the Company’s Amended and Restated Bylaws (“Bylaws”) and Restated Certificate
of Incorporation (“Articles”), in each case, as amended through the date hereof,
and no action has been taken by the Company, its directors, officers or
stockholders , in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Articles.

3.

Attached hereto as Exhibit C are true, correct and complete copies of the
Signing Resolutions duly adopted by the Board of Directors of the Company by
unanimous written consent.  Such resolutions have not been amended, modified or
rescinded and remain in full force and effect and such resolutions are the only
resolutions adopted by the Company’s Board of Directors, or any committee
thereof, or the stockholders of the Company relating to or affecting (i) the
entering into and performance of the Common Stock Purchase Agreement, or the
issuance, offering and sale of the Purchase Shares and the Commitment Shares and
(ii) and the performance of the Company of its obligation under the Transaction
Documents as contemplated therein.



4.

As of the date hereof, the authorized, issued and reserved capital stock of the
Company is as set forth on Exhibit D hereto.




IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.




                                                                        _________________________
   

     ­­­­­­­­­­­­­­­____________________, Secretary




The undersigned as Chief Executive Officer of URANIUM RESOURCES, INC., a
Delaware corporation, hereby certifies that ____________________ is the duly
elected, appointed, qualified and acting Secretary of URANIUM RESOURCES, INC.,
and that the signature appearing above is his genuine signature.

















--------------------------------------------------------------------------------

___________________________________

___________________________











--------------------------------------------------------------------------------

EXHIBIT D




FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE COMMITMENT SHARES
AT SIGNING OF THE PURCHASE AGREEMENT




[COMPANY LETTERHEAD]




____________, 2016




Computershare Trust Company

480 Washington Blvd.

Jersey City, NJ 07310

Attention:

Maura Stanley




Re: Issuance of Common Stock to Aspire Capital Fund, LLC




Ladies and Gentlemen:




On behalf of URANIUM RESOURCES, INC., (the “Company”), you are hereby instructed
to issue as soon as possible 240,000 shares of our common stock in the name of
ASPIRE CAPITAL FUND, LLC.  The share certificate should be dated April
_____________, 2016.  I have included a true and correct copy of adopted
resolutions of the Board of Directors of the Company approving the issuance of
these shares.  The shares should be issued subject to the following restrictive
legend:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.














--------------------------------------------------------------------------------

The share certificate should be sent as soon as possible via overnight mail to
the following address:




Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Attention: Steven G. Martin




Thank you very much for your help.  Please call __________________, at
____________ if you have any questions or need anything further.










URANIUM RESOURCES, INC.







BY:_____________________________

Name:

Title:


















